Motion Granted and Order filed August 30, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00556-CV
                              NO. 14-16-00578-CV
                                  ____________

                  IN THE INTEREST OF A.L.H., A CHILD


                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-00466J

                                    ORDER

      On July 15, 2016, M.M. filed a notice of appeal from the judgment signed
June 28, 2016, and the appeal was assigned to this court under our appellate number
14-16-00556-CV. On July 21, 2016, L.M. filed a notice of appeal from the same
judgment, which was assigned to this court under our appellate number 14-16-
00578-CV. On August 24, 2016, L.M. filed a motion to consolidate the related
appeals. The motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-16-00556-
CV and 14-16-00578-CV CONSOLIDATED. The existing filing deadlines in case
number 14-16-00556-CV will apply to both cases.

                                 PER CURIAM